U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Tianyin Pharmaceutical Co., Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 23rd Floor, Unionsun Yangkuo Plaza No. 2, Block 3, Renmin Road South Chengdu, P. R. China, 610041 +0086-028-86154737 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 45 days. Yes x No o Indicate by check mark whether the registrant is a large accelerate filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) Yes o No x As of November 14, 2011,we are authorized to issue up to 50,000,000 shares of Common Stock, par value US$.001 per share and 10,000,000 shares of Series A Preferred Stock, of which29,396,276 and-0- respectivelyare currently issued and outstanding. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Consolidated Balance Sheets at September 30, 2011 (unaudited) and June 30, 2011 1 Unaudited Consolidated Statements of Operations for the three months ended September 30, 2011 and 2010 2-3 Unaudited Consolidated Statements of Cash Flows for the three months ended September 30, 2011 and 2010 4 Unaudited notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis or Plan of Operation 12 Item 3. Quantitative and Qualitative Disclosure About Market Risk 17 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities And Use Of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. (Removed and Reserved) 18 Item 5. Other Information 18 Item 6. Exhibits 19 PART I- FINANCIAL INFORMATION TIANYIN PHARMACEUTICAL CO., INC. Consolidated Balance Sheets September 30, June 30, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash - Accounts receivable, net of allowance for doubtful accounts of $140,228 and $421,079 at September 30, 2010 and June 30, 2011, respectively Inventory Advance payments Other current assets Total current assets Property and equipment, net Intangibles, net Total assets $ $ Liabilities Current liabilities: Accounts payable and accrued expenses $ $ Accounts payable – construction related Short-term bank loans VAT taxes payable Income taxes payable Other taxes payable Other current liabilities Total current liabilities Total liabilities Equity Stockholders’ equity: Common stock, $0.001 par value, 50,000,000 shares authorized, 29,396,276 shares issued and outstanding at September 30, 2011 and June 30, 2011 Additional paid-in capital Statutory reserve Treasury stock ) ) Retained earnings Accumulated other comprehensive income Total stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 TIANYIN PHARMACEUTICAL CO., INC. Consolidated Statements of Operations and Comprehensive Income (Unaudited) For the Three Months Ended September 30, Sales $ $ Cost of sales Gross profit Operating expenses: Selling expenses General and administrative expenses Research and development expenses Total operating expenses Income from operations Other income (expenses): Interest income Interest expense ) ) Change in fair value of warrants - ) Other expenses ) - Total other income (expenses) ) ) Income before provision for income taxes Provision for income taxes Net income Less: Net loss attributable to noncontrolling interest ) ) Net income attributable to Tianyin Pharmaceutical Co., Inc. Basic earnings per share $ $ Diluted earnings per share $ $ Weighted average number of common shares outstanding Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 2 TIANYIN PHARMACEUTICAL CO., INC. Consolidated Statements of Comprehensive Income (Unaudited) For the Three Months Ended September 30, Net income $ $ Other comprehensive income Foreign currency translation adjustment Comprehensive income Less: comprehensive income attributable to noncontrolling interest Comprehensive income attributable to Tianyin Pharmaceutical Co., Inc. $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 TIANYIN PHARMACEUTICAL CO., INC. Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended September 30, Cash flows from operating activities: Net Income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Change in fair value of warrants - Share-based payments - Bad debt expense - Changes in current assets and current liabilities: Accounts receivable ) Inventory ) Advance payments - Other current assets ) ) Accounts payable and accrued expenses ) Accounts payable – construction related ) ) VAT taxes payable ) ) Income taxes payable ) Other taxes payable ) Dividends payable - ) Other current liabilities ) Total adjustments ) Net cash provided by operating activities Cash flows from investing activities: Addition to property and equipment ) ) Addition of construction in progress ) - Additions to intangible assets – land use right ) - Additions to intangible assets – drug ) - Net cash used in investing activities ) ) Cash flows from financing activities: Restricted cash ) - Proceeds from short-term bank loan - Dividends paid - ) Net cash provided by (used in) financing activities ) Effect of foreign currency translation on cash Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents – beginning Cash and cash equivalents – ending $ $ Supplemental disclosures of cash flow information Cash paid for interest $ $ Cash paid for income taxes $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Note 1 – Organization and Nature of Business Tianyin Pharmaceutical Co., Inc. (Formerly Viscorp, Inc.) was established under the laws of Delaware on August 20, 2002. The accompanying consolidated financial statements include the financial statements of Tianyin Pharmaceutical Co., Inc. and its subsidiaries (the “Company” or “TPI”). The Company’s primary business is to research, manufacture, and sell pharmaceutical products. On January 16, 2008, Viscorp Inc. (“Viscorp”) completed a reverse acquisition of Raygere Limited (“Raygere”), which was incorporated in the British Virgin Islands on January 26, 2007. To accomplish the exchange of shares, Viscorp issued 12,790,800 shares of common stock on a one-to-one ratio for a 100% equity interest in Raygere, per the terms of the Share Exchange and Bill of Sale of assets of Viscorp and Charles Driscoll. Viscorp was delivered with zero assets and zero liabilities at time of closing. Following the reverse acquisition, Viscorp changed the name to Tianyin Pharmaceutical Co., Inc. The transaction was regarded as a reverse merger whereby Raygere was considered to be the accounting acquirer as its shareholders retained control of TPI after the exchange. Although the Company is the legal parent company, the share exchange was treated as a recapitalization of Raygere. Thus, Raygere is the continuing entity for financial reporting purposes. The financial statements have been prepared as if Raygere had always been the reporting company and then on the share exchange date, had changed its name and reorganized its capital stock. In September 2007, Raygere acquired 100% interest in Grandway Groups Holdings Ltd. (“Grandway”), which was incorporated on May 25, 2007, in Hong Kong Special Administrative Region, the People’s Republic of China (“PRC”). On October 30, 2007, Grandway acquired 100% equity interest in Chengdu Tianyin Pharmaceutical Co., Ltd (“Chengdu Tianyin”), which was incorporated on April 1, 1994 in the city of Chengdu, the People’s Republic of China. As a result of the acquisition, Chengdu Tianyin became the wholly owned subsidiary of Grandway and an indirect wholly owned subsidiary of Raygere. The transaction was regarded as a reverse merger whereby Chengdu Tianyin was considered to be the accounting acquirer as both Grandway and Raygere were holding companies with no significant operations and Chengdu Tianyin continues as the primary operating entity after the exchange, although Raygere is the legal parent company. As such, Chengdu Tianyin (and its historical financial statements) is the continuing entity for financial reporting purposes. The consolidated financial statements reflect all predecessor statements of income and cash flow activities from the inception ofTPI in July 2007. In June 2009, Chengdu Tianyin invested $723,500 to establish a wholly-owned trading subsidiary, Chengdu Tianyin Medicine Trading Co., Ltd (“TMT”) for sales and distribution of medicine produced by Chengdu Tianyin as well as other pharmaceuticals. As of September 30, 2011, the financial results of TMT are consolidated into the consolidated financial statements presented herein. On August 21, 2009, Sichuan Jiangchuan Pharmaceutical Co., Ltd (“Jiangchuan” or “JCM”) was established by Chengdu Tianyin, Sichuan Mingxin Pharmaceutical and an individual investor with active pharmaceutical ingredients (API) production as its major business. Total registered capital of JCM is approximately $2.9 million, of which Chengdu Tianyin accounted for 77%. 5 Note 2 – Summary of Significant Accounting Policies Basis of Presentation The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United Stated of America. The consolidated financial statements include the accounts of TPI and its wholly-owned subsidiaries. All inter-company transactions and balances have been eliminated in consolidation. The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) applicable to interim financial information and the requirements of Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission. Accordingly, they do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. Interim results are not necessarily indicative of results for a full year. In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position and the results of operations and cash flows for the interim periods have been included. In preparing the accompanying unaudited consolidated financial statements, we evaluated the period from September 30, 2011 through the date the financial statements were issued for material subsequent events requiring recognition or disclosure. No such events were identified for this period. Interim Financial Statements These interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements for the years ended June 30, 2011 and 2010, as not all disclosures required by GAAP for annual financial statements are presented. The interim consolidated financial statements follow the same accounting policies and methods of computations as the audited consolidated financial statements for the years ended June 30, 2011 and 2010. Accounts receivable and allowance for doubtful accounts Trade accounts receivable are stated at original invoice amount less allowance for doubtful accounts based on management’s periodic review of aging of outstanding balances and customer credit history. Based on its assessment of the credit history with customers having outstanding balances and current relationships with them, the management makes conclusions whether any balances outstanding as of September 30, 2011 was deemed uncollectible. As such, the Company reserved 1% of accounts receivable balances that have been outstanding less than one year, 50% of accounts receivable balances that have been outstanding between one year and two years, and 100% of receivable balances that have been outstanding more than two years. Fair value of financial instruments The Company’s financial instruments include cash equivalents, accounts receivable, notes receivable, accounts payable, short-term debt and other financial instruments associated with the issuance of the common stock.The carrying values of cash equivalents, accounts receivable, notes receivable, and accounts payable approximate their fair value because of the short maturity of these instruments. The carrying amounts of the Company’s bank borrowings under its credit facility approximate fair value because the interest rates are reset periodically to reflect current market rates. The Company adopted Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements” (“SFAS 157”) on January 1, 2008.SFAS 157 has been codified as ASC 820-10, “Fair Value Measurements.”ASC 820-10, among other things, defines fair value, establishes a consistent framework for measuring fair value and expands disclosure for each major asset and liability category measured at fair value on either a recurring or nonrecurring basis. ASC 820-10 clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. As a basis for considering such assumptions, ASC 820-10 establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: 6 Level 1: Observable inputs such as quoted prices in active markets; Level 2: Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and Level 3: Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. Note 3 – Accounts Receivable Trade accounts receivable are stated at original invoice amount less allowance for doubtful receivables based on management’s periodic review of aging of outstanding balances and customer credit history. Allowance for doubtful accounts amounted to $140,228 and $421,079 as of September 30, 2011 and June 30, 2011, respectively. Note 4 – Inventory Inventory as of September 30, 2011 and June 30, 2011 consists of the following: September 30, 2011 June 30, 2011 Raw materials $ $ Packaging supplies Work in process Finished goods Total $ $ Note 5 – Property and Equipment Property and equipment as of September 30, 2011 and June 30, 2011 consist of the following: September 30, 2011 June 30, 2011 Buildings $ $ Machinery and equipment Office equipment and furniture Vehicles Subtotal Less: Accumulated depreciation Add: Construction in progress Total $ $ Depreciation expense for the three months ended September 30, 2011 and 2010 was $128,613 and $133,752, respectively. Note 6 – Intangible Assets Intangible assets as of September 30, 2011 and June 30, 2011 consist of the following: September 30, 2011 June 30, 2011 Land use rights $ $ Approved drugs Intangible assets Less: accumulated amortization Total $ $ 7 In September, 2011, Chengdu Tianyin acquired a use right of a parcel of land located at Qionglai, Chengdu with an area of approximately 33,700 square meters. The total cost is amortized over 48 years. Amortization expense for the three months ended September 30, 2011 and 2010 was $158,055 and $180,364, respectively. Note 7 – Accounts Payable and Accrued Expenses Accounts payable and accrued expenses consist of the following: September 30, 2011 June 30, 2011 Accounts payable $ $ Accrued expenses Total $ $ The carrying value of accounts payable and accrued expenses approximate their fair values due to the short-term nature of these obligations. Note 8 – Short-Term Bank Loans Short-term bank loans consist of the following: September 30, June 30, On January 4, 2011, the Company obtained a loan from China CITIC Bank, out of which the principal was paid in full by July 30, 2011. The interest is to be calculated using an annual fixed interest rate of 6.666% and paid monthly. The loan was secured by the Company’s property and equipment. - $ 1,547,000 On March 2, 2011, the Company obtained a loan from China CITIC Bank, out of which the principal is to be paid in full by March 2, 2012. The interest is to be calculated an annual fixed interest rate of 6.5963% and paid monthly. The loan was secured by the Company’s property and equipment. $
